Mr. Justice Van Orsdel
delivered the opinion of the Court:
The case comes here on a single assignment of error: “That the court below erred in refusing to grant his motion, made at the conclusion of the evidence, to instruct the jury to return a verdict in his favor.”
The evidence of appellee discloses that appellant made representations to her which amounted to a guaranty on his part that the party of guests would not only come to her hotel, but that they would stop there during the time agreed upon. This was disputed by the testimony of the appellant. An issue of fact was, therefore, presented to the jury, the further consideration of which, under the limitations of the single assignment of error, is foreclosed by the verdict. This is a contract based upon the happening of a contingency; namely, the coming of a party of guests, to be turned over to appellee by appellant to be entertained. The party came, and appellee fulfilled her part of the contract by furnishing the accommodations agreed upon. Her proof is that appellant failed in his part of the agreement, in that the party refused to accept the accommodations afforded and which appellant had contracted that they would accept.
This is simply a case of the appellant’s undertaking to do a perfectly lawful thing, which he was unable to perform. Such contracts, in the absence of fraud, are enforceable. In 2 Parsons on Contracts, p. 673, it is said: “If one, for a valid consideration, promises another to do that which is in fact impossible, but the promise is not obtained by actual or constructive fraud, and is not on its face obviously impossible, there seems no reason why the promisor should not be held to pay damages for the breach of the contract; not, in fact, for not doing what cannot be done, but for undertaking and promising to do it. *68(Ashmore v. Cox [1899] 1 Q. B. 436.) So, if it becomes impossible by contingencies which should have been foreseen and provided against in the contract, — and still more if they might have been prevented, — the promisor should be held answerable. So, if the impossibility applies to the promisor personally, there being no natural impossibility in the thing, this will not be a sufficient excuse.”
Such contracts, when fairly and honestly made, are enforceable. There is no claim of fraud or deception in this case. The agreement was a fair one, with ample consideration. Touching the question of consideration, in Hendrick v. Lindsay, 93 U. S. 143, 23 L. ed. 855, the court said: “It is argued that Hendrick had’no personal interest in the matter, and that, therefore, there ■ was no consideration for his promise. But damage to the promisee constitutes as good a consideration as benefit to the promisor. In Pillans v. Van Mierop, 3 Burr. 1663, the court says: /Any damage or. suspension of a right or possibility of a loss occasioned to the plaintiff by the promise of another is a sufficient consideration for such promise, and will make it binding, although no actual benefit accrues to the party promising/ This rule is sustained by a long series of adjudged cases.”
' The questions of fact in this case have been disposed of by the jury, and there are no questions of law that demand further consideration. The judgment is affirmed with costs, and it is so ordered. Affirmed.